Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 8, 2019

                                     No. 04-19-00267-CR

                                     John Marshall LEE,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 00-0495-CR
                        Honorable Gus J. Strauss, Jr., Judge Presiding


                                        ORDER
        The reporter’s record was originally due on May 28, 2019, but has not been filed in this
court. The court reporter has not filed a notification of late record. Accordingly, it is
ORDERED that the court reporter must file the reporter’s record within ten days from the date of
this order.

                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court